Citation Nr: 0216975	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-24 063	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

(The issues of entitlement to service connection for a right 
shoulder impingement syndrome, and a compensable rating for 
chronic muscle contraction headaches, will be the subjects 
of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service, 
including periods from March 1968 to March 1972 and from 
July 1979 to January 1992.  This case comes before the Board 
of Veterans' Appeals (the Board) on appeal from an April 
1999 rating decision of the Montgomery, Alabama Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the undersigned 
member of the Board on August 21, 2002, and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The Board is undertaking additional development on the 
issues of entitlement to service connection for right 
shoulder impingement syndrome, and a compensable rating for 
chronic muscle contraction headaches pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

The veteran has withdrawn his appeal seeking a higher rating 
for his PTSD.


CONCLUSION OF LAW

The veteran having withdrawn his appeal seeking a higher 
rating for his service connected PTSD; there are no 
remaining allegations of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 
2002); 38 C.F.R. § 20.204(b) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran perfected an appeal from an April 1999 rating 
decision that granted service connection for PTSD and 
assigned a noncompensable rating effective May 30, 1995 and 
a 50 percent rating effective October 4, 1996.  The veteran 
disagreed with the disability rating assigned.  In July 
2002, the rating was increased to 70 percent effective May 
4, 1999.  At his personal hearing on August 21, 2002 the 
veteran indicated that he was satisfied with the 70 percent 
disability rating, and that he had no further issue with the 
RO's determination with respect to his PTSD claim.  An 
appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 2.204(b) 
(2002).  The veteran's testimony at the hearing has been 
transcribed and reduced to writing, therefore his withdrawal 
of this issue is valid.  Once the veteran withdrew this 
appeal, there remained no allegations of error of fact or 
law for appellate consideration, and this issue is, 
therefore, not before the Board.  38 U.S.C.A. § 7105(d)(5) 
(West 1991 & Supp. 2002).


ORDER

The appeal seeking an increased rating for PTSD having been 
withdrawn, the appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



